 PEERLESS FOOD PRODUCTSPeerless Food Products, Inc. and Amalgamated MeatCutters and Butcher Workmen of North America,Local Union No. 553, AFL-CIO. Case 19-CA-9402May 17, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINS.PENELLO. AND MURPHYOn December 14, 1977, Administrative LawJudge George Christensen issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief andRespondent filed an answering brief.The Board has considered the record and the at-tached Decision, in light of the exceptions and briefs,and has decided, for the reasons set forth below, toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.The complaint alleges Respondent violated Sec-tion 8(a)(5) of the Act when, in March 1977, it unilat-erally imposed on the Charging Party's business rep-resentative, Jacka, certain limitations onnonemployee access to production areas which Re-spondent had promulgated a month earlier.The record indicates that while prior to March1977 Jacka enjoyed virtually unlimited plant accessin connection with his duties, his access to unit em-ployees since that time has been limited to meetingand conversing with employees and their shop stew-ard in Respondent's lunchroom during break andlunch periods. As the attached Decision furtherpoints out,' however, the record does not establishthat the access limitations applied to Jacka are oper-ative in those cases in which Jacka requests access toproduction areas themselves for the purposes of in-vestigating or processing grievances.We agree with the Administrative Law Judge's ul-timate conclusion that a violation of Section 8(a)(5)has not been established in these circumstances, butdo not agree with his rationale for that conclusion.Plainly, that Respondent may have perceived somebusiness need or necessity, or that one may have infact existed, for changes in its policy of allowing Jac-ka unlimited access to the plant does not relieve Re-' See the Administrative Law Judge's Decision at fn. 14 and accompany-ing text. In its brief to the Board, Respondent acknowledges that it would"permit Jacka accessto the production floor during the normal work terms[sic--"times"'? for certain specific purposes such as to ascertain the meritsof a grievance over some condition or to check any alleged defect and safetyor sanitary facilities."spondent of its statutory obligation to bargain withits employees' representative about that matter.Granite City Steel Company, 167 NLRB 310 (1967).Grievance procedures are mandatory subjects of bar-gaining, Bethlehem Steel Company (Shipbuilding Divi-sion), 136 NLRB 1500 (1962), enforcement denied onother grounds 320 F.2d 615 (C.A. 3, 1963), and Re-spondent's undisputed past practice in connectionwith those procedures has been to afford Jacka veryliberal access to production areas. Although the poli-cy does not derive from the express terms of the col-lective-bargaining agreement, the past practice ele-vates it to a term of employment not susceptible tounilateral change. Granite City, supra. To the extent,therefore, the Administrative Law Judge's recom-mended dismissal of the complaint is grounded in the"valid business considerations" 2 underlying Respon-dent's promulgation of the new access rules, his anal-ysis conflicts with longstanding principles.But not every unilateral change in work, or in thiscase access, rules constitutes a breach of the bargain-ing obligation. The change unilaterally imposedmust, initially, amount to "a material, substantial,and a significant" one, Rust Craft Broadcasting ofNew York, Inc., 225 NLRB 327 (1976),' and we donot believe the access limitations imposed hereamount to that. From the record, including Respon-dent's representations on the brief,4the net effect ofthe change in policy is to remove Jacka's former"right" to engage unit employees in conversations onthe production floor when those conversations areunrelated to contract matters. While we do not mini-mize the value of employee access to union businessrepresentatives, the change effected here (which doesnot apply to the job steward) does not materially,substantially, or significantly reduce that value. Weshall, therefore, dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be dismissed in its entirety.2 .Uaser Slack and or Maoter Trousers Corp. et al. 230 NLRB 1054(1977), upon which the Administrative Law Judge relied in an effort todistinghish the applicability of Granite Cit, supra., and the cases which fol-low in its line (see fn I I. infra) does not countenance the proposition thatvalid business considerations relieve an employer of its obligation to bar-gain about changes in working conditions, including access rules See pars.5. 6. 7 there. In Master Slack, which did not involve an existing contractualrelationship. the Board found no violation of Sec 8(aK51 in a unilateralchange in employee access to warehouse and shipping areas At no point didwe justilfy that finding by reliance upon the valid business considerationsbehind the change in the rule.'See also Murphv Diesel Cornpan;. 184 NLRB 757, 763 (1970).' See In 2. supra236 NLRB No. 23161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER PENEI.LO. concurring:I agree that the complaint should be dismissed.However, I regret that, in the face of the dramaticincrease in caseload projected to 61,000 cases in thenext fiscal year and the backlog of cases awaitinghearing amounting to crisis proportions, this Agencywould burden its limited resources and limit its capa-bility to promptly and effectively provide remediesby concerning itself with issues involving such trivia.I continue to adhere to the holding of American Fed-eration of Musicians, Local 76, AFL-CIO (JimmyWakely Show), 202 NLRB 620 (1973), whose princi-ples have been endorsed by the judiciary. N.L. R.B. v.Columbia Tipographical Union No. 101, InternationalTypographical Union of North America, AFL-CIO[The Evening Star Newspaper Co. and The Washing-ton Daily Newvs], 470 F.2d 1274 (C.A.D.C., 1972), de-nying enforcement of 193 NLRB 1089 (1971). Andsee the comments of the court in Dallas MailersUnion, Local No. 143, International Mailers Union(Dow Jones Company, Inc.) v. N.L.R.B., 445 F.2d 730(C.A.D.C., 1971), enfg. 181 NLRB 286 (1970), andTruck Drivers, Oil Drivers, Filling Station and Plat-form Workers Local No. 705 of the InternationalBrotherhood of Teamsters [Johns-Manville ProductsCorporation] v. N.L.R.B., 509 F.2d 425 (C.A.D.C.,1974), enfg. 205 NLRB 387 (1973). These cases wise-ly teach that the General Counsel should exercise hisdiscretion under Section 3(d) of the Act to refuse toprocess violations of minor or isolated character. Es-pecially worthy of quotation are the comments of theDistrict of Columbia Circuit in the Johns-ManvilleProducts Corporation case referring to my dissenttherein,The Board has latitude not to burden itself andthe courts with "infinitesimally small abstractgrievances.". ..But where to draw the line ofmatters trivial in their impact is primarily a taskfor the Board and not for the court. [Fn. omit-ted.]Note also my remarks in Bureau of National Affairs,Inc., 235 NLRB No. 2, footnote 1 (1978).DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN. Administrative Law Judge: OnAugust 23, 1977.1 I conducted a hearing at Chehalis, Wash-ington, to hear issues raised by a complaint issued on May19 pursuant to a charge filed by the Union on April 15.The complaint alleged that Peerless Food Products, Inc.2' Read 1977 after all further date references omitting the searviolated Section 8(a)(l) and (5) of the National Labor Re-lations Act, as amended (hereafter referred to as the Act),by restricting visitation rights within the plant previouslyenjoyed by Amalgamated Meat Cutters and ButcherWorkmen of North America, Local Union No. 553, AFL-CIO,3in the exercise of its function as the exclusive collec-tive-bargaining representative of the Company's employeeswithin an appropriate unit under the Act. The Companydenied the unit set out in the complaint was appropriatefor the purposes of collective bargaining, denied the Unionwas the exclusive representative of the employees withinthat unit for collective-bargaining purposes and denied itrestricted the Union from exercising its functions as therepresentative of the employees within the unit in violationof the Act.The issues created by the pleadings are:I. Whether the unit set out in the complaint was appro-priate for collective-bargaining purposes.2. Whether the Union was the exclusive representativeof the employees within the unit for the purpose of bar-gaining collectively on their behalf with the Company.3. Whether the Company restricted visitation rightswithin the plant previously enjoyed by the Union in theexercise of its functions as the unit employees' exclusivecollective-bargaining representative.4. Whether the Company thereby violated Section8(a)(1) and (5) of the Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to examine and cross-examinewitnesses, argue, and file briefs. Briefs have been receivedfrom the General Counsel and the Company.Based upon my review of the entire record, observationof the witnesses, perusal of the briefs and research, I enterthe following:FINDINGS OF FACTI1 JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findthat at all times material the Company was an employerengaged in commerce in a business affecting commerceand the Union was a labor organization within the mean-ing of Section 2(2), (5), (6), and (7) of the Act.II THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1. The unitThe Company has had collective-bargaining relationswith the Union and its predecessor (another local of thesame International Union) for the past 14 years. The Com-pany has entered into a succession of collective-bargainingagreements covering a unit of its employees over that sametime period with the Union and its predecessor. The lastcontract was executed on June 9, 1975, for a term extend-2 Hereafter called the Company.' Hereafter called the Union.162 PEERLESS FOOD PRODUCTSing from May 4, 1975, to May 1, 1976. In that (and preced-ing) contracts the Company recognized the Union as "thesole and exclusive collective bargaining agency for all em-ployees of the Employer working under this Agreement."That contract was terminated by appropriate notice andthe parties, though they engaged in protracted negotia-tions, had not executed a new agreement at the time of thehearing in this case (August 23). On August 22, however,the Board issued a decision in a case involving the sameparties 4 wherein it held the Company violated Section8(aXl) and (5) of the Act by failing or refusing to sign anagreement containing the agreement of the parties on allissues other than a nonmandatory subject the Companyinsisted on as a condition to its signing the agreement anddirected the Company to execute the new agreement. Inthe same decision, the Board adopted findings of the Ad-ministrative Law Judge that "All full-time and regularpart-time production employees employed by Respondent(Company) at its Chehalis, Washington packing plant, ex-cluding office clerical employees, guards and supervisors asdefined in the Act" was an appropriate unit for collective-bargaining purposes under the Act.Based on the facts, reasoning, and conclusions set forthin that decision, I find the unit set out in the complaint.namely,All full-time and regular part-time production employ-ees employed at Respondent's (the Company's) Che-halis, Washington packing plant, excluding office cler-ical employees, guards and supervisors as defined inthe Act.constitutes an appropriate unit for the purposes of collec-tive bargaining within the meaning of the Act.2. The Union's statusThe Company has recognized the Union as the exclu-sive representative of its employees within the unit speci-fied above for collective-bargaining purposes since 1963and executed a succession of agreements formalizing thatrecognition to and including May 1, 1976; it continued thatrecognition in a provision of the agreement it reached butfailed or refused to execute after the May 1, 1976, expira-tion of its last contract and had agreed to the continuedinsertion of that recognition provision in the agreement theBoard ordered it to sign on August 22; based on the fore-going, I find and conclude that at all times material theUnion has been the sole and exclusive representative of theCompany's employees within the unit specified above forcollective-bargaining purposes.3. The alleged restriction of visitation rightsDuring the period the Company was party to agree-ments 5 with the Union's predecessor union (1963-72), thatunion's representatives rarely visited the plant. Such visitsas its representatives made occurred only for the purposeof processing grievances or to negotiate new agreements.4231 NLRB 530.The sucessive agreements were for l-year terms.The successive annual agreements between the Unionand the Company (1972-76), as well as the agreement theBoard ordered the Company to execute for a 1976-77 term,contained a grievance procedure wherein it was providedthe initial step in the handling of any unit employee griev-ance would be handled by the duly accredited representa-tive of the Union and the Company. The second step con-sisted of referral to a labor relations committee consistingof two members selected by the Company and two mem-bers selected by the Union and the third step providedeither party the opportunity to refer the dispute to bindingarbitration.During the 5-year period the Union has represented theunit employees, no disputes have gone beyond the firststep. In fact, only three grievances have gone beyond theUnion's job steward and the Company's production fore-man.6Three grievances were adjusted between 1972 and1975 at the first step of the grievance procedure by andbetween Marvin Jacka. the Union's financial secretary andbusiness representative, and Karl Muller, the Company'svice president and plant manager,7with the last such ad-justment occurring in 1975.8The Union's steward (Graber)testified the only employee complaints he received sincethe 1975 adjustment were complaints since the expirationof the 1975-76 agreement over company and union failureto agree upon and execute a new contract.Irrespective of any demands for Jacka's presence at theplant for the purpose of processing grievances or engagingin contract negotiations, Jacka has made it his practicefrom the time the Union began to represent the unit em-ployees in 1972 to visit the plant on an average of once amonth. He followed a standard format for such visits; first,he went to the offices shared by Muller and Gerald Morse.the Company's president, greeted them and exchangedpleasantries if they were in: he then acquired a paper hatand entered the production area, progressed through eachsection the unit employees worked, exchanged greetingswith employee-members,9answered inquiries, etc.; if hewas there at a break or lunchtime, he accompanied unitemployees to the location they utilized during their lunchand break periods and engaged in further conversation.While Jacka testified he not only engaged in general con-versation with the employees, he also checked safety condi-tions at the plant, there is no evidence Jacka ever so in-formed management or discussed any safety matters withmanagement.In early 1977 the premiums paid by the Company for itsworkmen's compensation and liability coverages were sub-stantially increased. Morse and Muller reviewed theirDuring the term of the 1975 76 agreement, and subsequentl. all gries-ances have been processed and adjusted by a job stew ard chosen fromlamong the unit emplosees and the company foreman The three grievancesnoted were adjusted as noted hereafter,? The complaint alleged. the answer admitted. and I find that at all pertil-nent times NMuller uas the Coimpan)'s vice president and plant manager anda superslsor and agent of the (ompans acting on its behalf within themeaning of the Acts [he three grievances Involed an employee complaint oser hi s.acitwnpay entiilement. a union complaint over alleged employee nonconmpiiancewith the union-secunty provision of the agreement, and an employee complaintover his pay scale: all were resolved at the first step' At times pertinent there were 10- I I full-time unit emplosees and 3 4regular part-time emplosees163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsafety and security procedures and decided they weremuch too loose and needed tightening to minimize employ-ee distraction from the work and thereby accomplish thedouble purpose of lessening the possibility of accidents andincreasing production and profits.Commencing in February 1977, Morse and Muller be-gan to limit access to the production areas of the plant topersons whose presence was necessary or required--dis-continuing previously permitted tours and visits to theplant by students, various organizations, and others.On March 18, in the course of a telephone conversation,Muller advised Jacka in the future that he, too, would notbe permitted to continue to visit and converse with theemployees on the production floor as and when he chose,informing him he could come to the lunchroom any day atlunch or breaktimes for the purpose of conversing or con-ferring with the unit employees, including the job steward.On March 25, the Union's counsel addressed a letter tothe Company stating he had been informed the Companyhad decided to deny Jacka access to the plant for the pur-pose of policing and enforcing the agreement '0 and re-questing the Company grant Jacka reasonable access to theplant for the purposes just described or unfair labor prac-tice charges would be filed.On March 28, the Company replied with a letter statingit had reasonable and legitimate business reasons for bar-ring all persons whose presence was neither required norwarranted on the production floor during working hours,that it was not its purpose in denying Jacka access to theproduction floor to interfere with the Union's policing andenforcing the agreement and stated such functions couldbe carried out by the steward, who was on the productionfloor at all times, and by Jacka through consultation withthe steward and any employees, which consultation wouldbe arranged on company premises whenever desired.On April 4 the union counsel again wrote to the Compa-ny, specifically requesting that Jacka be permitted to re-sume his prior practice of visiting the plant's productionarea during working hours as and when he chose and con-versing with the unit employees while there.On April 5 the Company reiterated its March 28 posi-tion.The General Counsel alleges Jacka's conversational ex-changes with unit employees during his periodic visits tothe production floor during working hours prior to March18 enabled Jacka to accept employee grievances; that adenial of such opportunity forces unit employees to travelto Tacoma, Washington, to Jacka's office to file such griev-ances; that under these circumstances the Company's limi-tation of Jacka's former visitation and conversational privi-leges changed a "working condition" valuable to the unitemployees and violated the Act, in view of the Company'sfailure to notify and bargain with the Union concerningthe change prior to its institution, citing Granite City SteelCompany, 167 NLRB 310 (1967).The Granite City decision and its progeny 11 all involve0o It should be noted no agreement was in effect at the time.'' N.L.R.B. v. Metlox Manufacturing Company, 83 LRRM 2346, 71 LCH13,817 (C.A. 9. 1973); Medical Manors, Inc., d/b/a, Community ConmralercentHospital, 206 NLRB 961 (1973), and 199 NLRB 840 (1972); Boyer Bro..situations wherein an employer party to an agreement witha union providing for reasonable access by an authorizedunion representative to the plant for the purpose of investi-gating the merits of an employee grievance or processingsuch grievance has denied the request of such union repre-sentative for access to the plant to determine the merits ofan employee grievance complaint without reasonable busi-ness justification therefor.That is not the situation here. Here, as in Master Slack, 12the Company for valid business considerations limited ac-cess to the plant floor during working hours and while ma-chinery is in operation to employees who work there andpersons whose presence is authorized as necessary or re-quired. The Company did not refuse a Jacka request foraccess to the production area to investigate or process agrievance; on the contrary, it diligently processed all griev-ances brought to its attention by the Union over the past 5years and offered Jacka on his request the use of privatefacilities at the plant to consult or converse with any aggreivedemployee and/or the Union's job steward, plus access to theplant at lunch or breaktimes to communicate with them.While the Company's offer did not contain assurancesJacka would be permitted on the production floor duringworking hours to ascertain the merits or a grievance oversome condition there or to check any alleged defects insafety or sanitary facilities, on this record I I believe theCompany's representation-that it did not by its an-nouncement (that Jacka would not be permitted to enterthe production area at will and converse with the employ-ees while they were performing their regular work duties)intend to deny or inhibit Jacka's investigation or pro-cessing of a grievance-leads to the reasonable conclusionthe Company will permit Jacka access to the productionfloor during normal work turns for those specific pur-poses.14I therefore find and conclude the Company did not vio-late the Act by restricting access to the production floorduring working hours to the employees who work thereand persons whose presence is authorized as necessary orrequired. I therefore shall recommend the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1. At all times pertinent the Company was an employerengaged in commerce in a business affecting commerceand the Union was a labor organization within the mean-ing of Section 2(2), (5), (6), and (7) of the Act.2. A unit consisting of all full-time and regular part-timeproduction employees employed at the Company's Chehal-is, Washington, packing plant, excluding office clerical em-ployees, guards, and supervisors as defined in the Act, isappropriate for collective-bargaining purposes under Sec-Inc., 217 NLRB 342 (1975); Haskell of Pittsburgh. Inc., 226 NLRB 1020(1976). Pioneer Inn Associates, d/b/a Pioneer Inn and Pioneer Inn Casino,228 NLRB 1263 (1976).:2 Master Slack Corp., et al., 230 NLRB 1054 (1977)." The Company's cooperation in adjusting all grievances between 1972-7714 Particularly since such action, under the cases cited heretofore, mayform the basis for an unfair labor practice charge.164 PEERLESS FOOD PRODUCTStion 9 of the Act.3. At all pertinent times the Union has been the exclu-sive collective-bargaining representative of the Company'semployees within the above-described unit.4. The Company did not violate Section 8(a)(l) and (5)of the Act by its March 18 restrictions on Jacka's previous-ly unlimited visitation and conversational privileges on theproduction floor during working hours.5. The actions of the Company alleged in the complaintaffected interstate commerce within the meaning of theAct.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER 15The complaint shall be dismissed in its entirety.15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes165